Citation Nr: 1106993	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing in August 2010, at 
which he submitted additional evidence accompanied by a waiver of 
RO review.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  There is competent evidence of record establishing a causal 
relationship between a current hearing loss disability and 
service.

2.  There is competent evidence of record establishing a causal 
relationship between tinnitus and service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Board's 
fully favorable disposition of the matter on appeal, no further 
notification or assistance in developing the facts pertinent to 
this limited matter is required at this time.  Indeed, any such 
action would result only in delay.

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In the present case, the Board acknowledges that the Veteran's 
service treatment records are negative for findings of a hearing 
loss disability; even utilizing a conversion from ASA units to 
ISO (ANSI) units, an October 1966 separation audiological 
evaluation revealed no pure tone thresholds above 25 decibels 
between 500 Hertz and 4000 Hertz.  Similarly, the service 
treatment records contain no complaints or findings of tinnitus.  

Subsequent to service, an August 2007 VA audiological examination 
revealed pure tone threshold averages well above 40 decibels 
bilaterally, indicating a current disability under 38 C.F.R. 
§ 3.385.  The examiner found that the Veteran's hearing loss and 
tinnitus were "less likely as not" caused by or a result of 
acoustic trauma.  The rationale for this opinion was that the 
Veteran had normal hearing at discharge and that, if hearing is 
normal at discharge, then it is most likely not caused by 
military acoustic trauma.

That notwithstanding, the Veteran submitted an April 2010 
statement from an audiologist, who reviewed his post-separation 
treatment records, in conjunction with his August 2010 hearing.  
This audiologist found that it was at least as likely as not that 
bilateral hearing loss and tinnitus were caused by, a result of, 
or aggravated by military service acoustic trauma.  The rationale 
was that high frequency hearing loss is associated with aging and 
accumulated history of noise exposure, and tinnitus is often 
associated with hearing loss as well as noise exposure.

The Board has also considered the Veteran's lay contentions.  
During his hearing, he reported working around missile silos, 
experiencing significant noise exposure, and having ringing in 
his ears during service.  He also indicated that he did not have 
acoustic trauma in his post-service civilian occupations.  In 
this regard, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, a veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Overall, the Board finds that the competent evidence of record is 
at least in equipoise as to the question of whether the Veteran's 
claimed bilateral hearing loss and tinnitus are etiologically 
related to service.  There are competing medical opinions that 
are both supported by a rationale and based upon a review of 
pertinent audiological records.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Considering this evidence in light of 
the Veteran's own credible description of noise exposure in 
service, the Board finds that it is at least as likely as not 
that both disorders were incurred in service.  Therefore, upon 
resolving all doubt in the Veteran's favor under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is warranted 
for bilateral hearing loss and tinnitus, and the claims are 
granted in full.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


